SULLIVAN, J.
This case comes from the Criminal branch of the Municipal Court where Frank Pesta was tried and convicted with a co-defendant for the possession and manufacture of intoxicating liquors. It is sought here to reverse the judgment below as to Pesta on the ground that the evidence is insufficient, under the rules of criminal law, to warrant conviction of offense charged, beyond a reasonable doubt.
Pesta according to the evidence was on the premises where the liquor was found to collect money due him from a contractor who lived on the premises where the liquor was found. This evidence of Pesta was corroborated and not rebutted. The Court of Appeals held:
1. To convict one of the unlawful pi ssession of liquor it is necessary, according to well settled authority that there be some evidence of control of the property.
2. In the case at bar no evidence was introduced to show Pesta had any control or ownership over the property.
3. As to the charge of manufacture the mere presence upon a premises is not sufficient to convict.
Judgment reversed.